UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 2) Under the Securities Exchange Act of 1934 RealPage, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 75606N109 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) []Rule 13d-1(c) [X]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 75606N109 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Apax Excelsior VI, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 3,423,064 * 6) Shared Voting Power -0- 7) Sole Dispositive Power 3,423,064 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 3,423,064 * Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 4.5% ** Type of Reporting Person PN *As of December 31, 2012. ** Based on 75,433,360 shares of Common Stock outstanding as of October 31, 2012, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended September 30, 2012 filed with the Securities and Exchange Commission on November 9, 2012. 2 CUSIP No. 75606N109 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Apax Excelsior VI-A C.V. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Netherlands Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 279,611* 6) Shared Voting Power -0- 7) Sole Dispositive Power 279,611 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 279,611 * Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 0.4% ** Type of Reporting Person PN *As of December 31, 2012. ** Based on 75,433,360 shares of Common Stock outstanding as of October 31, 2012, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended September 30, 2012 filed with the Securities and Exchange Commission on November 9, 2012. 3 CUSIP No. 75606N109 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Apax Excelsior VI-B C.V. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Netherlands Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 186,272 * 6) Shared Voting Power -0- 7) Sole Dispositive Power 186,272 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 186,272* Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 0.2% ** Type of Reporting Person PN *As of December 31, 2012. ** Based on 75,433,360 shares of Common Stock outstanding as of October 31, 2012, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended September 30, 2012 filed with the Securities and Exchange Commission on November 9, 2012. 4 CUSIP No. 75606N109 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Patricof Private Investment Club III, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 116,972 * 6) Shared Voting Power -0- 7) Sole Dispositive Power 116,972 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 116,972 * Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 0.2% ** Type of Reporting Person PN *As of December 31, 2012. ** Based on 75,433,360 shares of Common Stock outstanding as of October 31, 2012, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended September 30, 2012 filed with the Securities and Exchange Commission on November 9, 2012. 5 CUSIP No. 75606N109 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Apax Managers, Inc. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 4,005,919 * 6) Shared Voting Power -0- 7) Sole Dispositive Power 4,005,919 * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 4,005,919 * Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 5.3% ** Type of Reporting Person PN *Represents 3,423,064 shares held by Apax Excelsior VI, L.P., 279,611 shares held by Apax Excelsior VI-A C.V., 186,272 shares held by Apax Excelsior VI-B C.V. and 116,972 shares held by Patricof Private Investment Club III, L.P. as of December 31, 2012. ** Based on 75,433,360 shares of Common Stock outstanding as of October 31, 2012, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended September 30, 2012 filed with the Securities and Exchange Commission on November 9, 2012. 6 CUSIP No. 75606N109 Amendment No. 2 to Schedule 13G Reference is hereby made to the Statement on Schedule 13G filed by the Reporting Persons with the Securities and Exchange Commission on April 11, 2011 and Amendment No. 1 thereto filed on February 14, 2012 (as so amended, the “Schedule 13G”).Terms defined in the Schedule 13G are used herein as so defined. The following Items of the Schedule 13G are hereby amended as follows: Item 4.Ownership. (a) through (c):The information requested in these paragraphs is set forth in Items 5 through 9 and 11 of the cover pages to this Amendment No. 2 to Schedule 13G, and is incorporated herein by reference thereto. 7 CUSIP No. 75606N109 SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: February 5, 2013 APAX EXCELSIOR VI, L.P. By: Apax Excelsior VI Partners, L.P., its General Partner By: Apax Managers, Inc., its General Partner By: /s/ John F. Megrue Name: John F. Megrue Title: Director APAX EXCELSIOR VI-A C.V. By: Apax Excelsior VI Partners, L.P., its General Partner By: Apax Managers, Inc., its General Partner By: /s/ John F. Megrue Name: John F. Megrue Title: Director APAX EXCELSIOR VI-B C.V. By: Apax Excelsior VI Partners, L.P., its General Partner By: Apax Managers, Inc., its General Partner By: /s/ John F. Megrue Name: John F. Megrue Title: Director 8 CUSIP No. 75606N109 PATRICOF PRIVATE INVESTMENT CLUB III, L.P. By: Apax Excelsior VI Partners, L.P., its General Partner By: Apax Managers, Inc., its General Partner By: /s/ John F. Megrue Name: John F. Megrue Title: Director APAX MANAGERS, INC. By: /s/ John F. Megrue Name: John F. Megrue Title: Director 9
